Title: [1780 January 6. Thursday.]
From: Adams, John
To: 


      1780 January 6. Thursday. We went to see the Cathedral Church at Leon which though magnificent, is not equal to that at Astorga, if it is to that at Lugo. It was the day of the Feast of the King and We happened to be at the celebration of High Mass. We saw the Procession of the Bishop and of all the Canons, in rich habits of Silk, Velvet, Silver and gold. The Bishop as he turned the Corners of the Church spred out his hand to the People, in token of his Apostolical Benediction; and those, in token of their profound gratitude for the heavenly Blessing prostrated themselves on their Knees as he passed. Our Guide told Us We must do the same. But I contented myself with a Bow. The Eagle Eye of the Bishop did not fail to observe an Upright figure amidst the Crowd of prostrate Adorers: but no doubt perceiving in my Countenance and Air, but especially in my dress something that was not Spanish, he concluded I was some travelling Heretick and did not think it worth while to exert his Authority to bend my stiff Knees. His Eyes followed me so long that I thought I saw in his Countenance a reproof like this “You are not only a Heretick but you are not a Gentleman, for a Gentleman would have respected the Religion of the Country and its Usages so far as to have conformed externally to a Ceremony that cost so little.”
      We were conducted to see the Council Chamber of the Bishop and Chapter, hung round with Crimson Damask. The Seats all round the Chamber of crimson Velvet. This room and another, smaller one, where the Bishop sometimes took aside some of the Cannons, were very elegant.
      We went to see the Casa del Cieudad: and the Castle of King Alphonsus which We were informed was Nineteen hundred and thirty six years old. It is of Stone and the Workmanship of it, very neat.
      But there is in this City no Appearance of Commerce, Manufactures or Industry. The Houses are low, built of Brick and Mud and Pebble Stones from the neighbouring Fields. There was no Market worth notice. Nothing looked either rich or chearfull but the Churches and Churchmen. There was a Statue of Charles the fifth in the Cathedral Church, but very badly done, as were all the Statues and Paintings I had seen in all the Churches, for which reason among others I have taken no notice of them. Indeed it would be endless to describe all the Images of Angells and Statues of Saints who have been canonized not so much for their moral and social Virtues or their Christian Graces as for their Superstition and Enthusiasm, or what is worse for their pious frauds in the Service of the Sovereign Pontiffs. Besides I saw among them no Sculpture or Painting that was worthy of Observation or Remembrance.
      There is here an Institution for the Education of noble Youths in Mathematicks and Philosophy, which they call the School of Saint Mark.
      We dined at Leon, and got into our Carriages and upon our Mules, about one O Clock, to proceed on our Journey. We passed the new Bridge of Leon, which is a beautifull Piece of Work, all of Stone. The River which comes down from the Mountains of Asturias, was not then very large, but in the Spring when the Snows melt upon the Mountains, it is swelled by the Freshets to a very great Size. This River also runs down into the Kingdom of Portugal. Not long afterwards We passed another Bridge over a River which the Peasants told me to call Rio y Puente de Biliarente. This River also comes from the Asturian Mountains and flows into Portugal. We passed through several Villages, in every one of which We saw the Young People, Men and Women dancing the Fandango. One of the young Women beats an Instrument, somewhat like a Section of a Drum, covered with Parchment. She sings as well as beats on her drum, and the Company dance, with a Pair of Clackers in the hand of every Man and Woman. The Clackers are two Pieces of Wood, cutt handsomely enough, which they have the Art to rattle in their hands to the time of the Drum. They had all, Males and Females, wooden Shoes, in the Spanish fashion, that is mounted on Stilts. We stopped once, to take a view of one of these Companies. An old Man in the House before which the Festival was celebrating in the open Air, as he stood at the Door looking at the Dance, perceived Us and came out with a Bottle of Wine and a Tumbler, which he filled to the brim and held up to me, as I sat upon my Mule, with such an Air of Exultation and generous Hospitality, that I drank off the whole Glass in Complaisance to his good humour, though I had afterwards reason to repent it, for the Wine was very sour. I directed our Guide to give him something and be sure to pay him well for his Wine.
      We stopped at night at a Village called Mansillas, through which runs another large River from the Asturias, stretching down to Portugal. A great Stone Bridge over it, appeared to have been half carried away by the Water in some Freshett. Mansillas was once a Walled City. The Towers were yet standing all round the Town; and the Ruins and Fragments of the Wall, and the Appearance of a Foss around it still remain. The Towers were all made of small round Stones, not larger than two hands, which is the only kind of Stone to be had here. They are bound together by the ancient Cement which is as hard and as durable as the Stones themselves. We went upon the Top of one of the Towers, from whence We had a full View of the Town, which appeared to be gone to decay, though there were four or five Churches here still.
     